875 F.2d 315Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jo-Ann MARSHBURN, Plaintiff-Appellant,v.Esther RICHARD, Postmaster GMF/BMC, Brenda Tankerson,General Manager BMC, James Strong, Operational Manager, MarkSaunders, Supervisor of Mail, Patty Totten, Supervisor ofMail, Brenda Harris, Supervisor of Mail, Eugene Dubois,Supervisor of Mail, Gracie Brown, Supervisor of Mail, HenryWilson, Tour Supervisor, Stan Gordon, Supervisor of Mail,Teresa Powell, Supervisor (204B), Ivy Brook, Supervisor(204B), Tom Sarfitt, Supervisor (204B), Larwance Douglas,Supervisor (204B), Larwance Johnson, Tour Supervisor, HomerPeters, Supervisor of Mail, Chis Spriker, Supervisor ofMail, Harry Jones, Control & Logistics Manager, HermanMarshall, General Forman, Ted Vasquesz, CompensationManager, Johnny F. Thomas, Regional Postmaster General,Defendants-Appellees.Jo-Ann MARSHBURN, Plaintiff-Appellant,v.Mark SAUNDERS, Defendant-Appellee.
No. 88-3199.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 10, 1989.Decided May 4, 1989.Rehearing Denied June 14, 1989.

Jo-Ann Marshburn, appellant pro se.
Breckinridge Long Willcox, Office of the United States Attorney, Stephen Ebbert Alpern, United States Postal Service, Michael Propst, Office of Field Legal Services, for appellees.
Before WIDENER, PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Jo-Ann Marshburn appeals from the district court's orders dismissing Marshburn's suits seeking damages for wrongful discharge from federal employment.  Our review of the record and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Marshburn v. Thomas, C/A No. 87-3396;  C/A No. 88-675 (D.Md. Oct. 7, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.